Opinion issued June 12, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00079-CR
                           ———————————
     MATTHEW BRENNAN AWBREY A/K/A MATTHEW AWBREY,
                       Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 1111771


                         MEMORANDUM OPINION

      Appellant, Matthew Brennan Awbrey a/k/a Matthew Awbrey, pleaded

guilty, with an agreed recommendation from the State, to the offense of injury to a

child. See TEX. PENAL CODE ANN. § 22.04 (West Supp. 2013). In accordance with
appellant’s plea agreement with the State, the trial court found appellant guilty,

assessed punishment at ten years’ confinement in the Institutional Division of the

Texas Department of Criminal Justice, and imposed a $750 fine. The sentence of

confinement was suspended and appellant was placed on community supervision

for ten years. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 3(a) (West Supp.

2013).

      Subsequently, the State filed a motion to revoke appellant’s community

supervision. Appellant pleaded true to two of the alleged violations of the terms

of his community supervision. After a hearing, the trial court found two alleged

violations true, revoked appellant’s community supervision, and sentenced

appellant to ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has


                                          2
thoroughly reviewed the record and he is unable to advance any grounds of error

that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file

a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (same).

Appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.




                                             3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Thomas J. Burbank must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           4